DETAILED ACTION
Response to Arguments
Claims 1-2 and 6-24 are pending in the action.
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Claim Rejection- 35 USC 102
	With respect to claim 1, Applicant argues that Van Beek does not disclose “wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides as the first and second subcomponents move relative to one another”, Examiner disagrees. The subcomponent edge guides 220/230 are overlapping in a vertical direction, thus overlapping; the edge guides overlap so that the parts 210/200 can slide relative to each other (Fig 4B).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the edge guides must be moveable) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection under Van Beek is maintained. 
Claim Rejection- 35 USC 103
	With respect to claim 1, Applicant argues that Ingimundarson does not teach the first and second subcomponents move relative to one another, Examiner disagrees. Applicant argues that only the second subcomponent 14 moves, however the first subcomponent 18 is capable of locking and unlocking into opening 36; as the first subcomponent 18 is not locked in place and may be moved in relation to the second subcomponent 14 the limitation is met (Fig 1, Fig 2).
Applicant’s arguments with respect to Stockton or Ingimundarson not meeting the claims for which it is not relied are moot. 
Applicant argues that Stockton does not disclose “protruding from the "plate shaped body" of both the first subcomponent and the second subcomponent”, Examiner disagrees. Stockton Fig 6 shows guidance element i extends from the same side of the subcomponents a/b as the guides c/n extend. The limitation is met. 
With respect to claim 6, Applicant argues that Ingimundarson dos not disclose “a size of the interior space being adjustable by shifting both the first and second subcomponents against one another”, Examiner disagrees. As the subcomponents move relative to each other, there is a space between the second subcomponent 14 and winding portion 30 which is adjusted, thus the overall interior space between the subcomponents is adjusted. 
The rejection so Ingimundarson in view of Stockton is maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Beek (US 2016/0120685) (priority to November 2014).
With respect to claim 1, Van Beek discloses A deflector to deflect rope in orthopedic or medical accessories, or athletic accessories (Fig 3B, deflector system for an medical accessory preventing chest expansion), the deflector comprising: at least one first subcomponent (Fig 3B, first component 210); and at least one second subcomponent discrete from the at least one first subcomponent (Fig 3B, discrete second component 200), the first subcomponent and the second subcomponent having only one degree of freedom to enable the first and second subcomponents to move relative to one another (Fig 3B, first and second components 200/210 move with one degree of freedom on tracks 240), the first subcomponent and the second subcomponent each including at least one rope guidance element to deflect rope (Fig 4A, rope guidance elements 310/320), the first subcomponent and the second subcomponent including at least two edge- side guides in which the other subcomponent is disposed (Fig 4B, each subcomponent with an edge guide 220 and 230, each guide attached/disposed in the other at connectors 250/260), wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion (Fig 4B, subcomponent edge guides are overlapping at the connectors 260/250) such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides as the first and second subcomponents move relative to one another (Fig 4B, components 210/200 slide in tracks 240 of guides 230/220), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 4B, at least a portion of the subcomponents 200/210 is flat and elongated thus plate shaped), from which protrudes the at least one rope guidance element (Fig 4B, rope guidance element 310/320 extends from an inward/under side of the subcomponents 210/200, inward/under is the side of the plate that faces the user’s chest) and the at least two edge-side guides on one side thereof (Fig 4B, edge guides 230/220 connect and protrude from the inward/under side of the subcomponents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 15-17, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingimundarson (US 2013/0184628) in view of Stockton (US 1507216). 
The Stockton reference has been renamed from “stocking” as previously referenced. No amendments to the rejection were made. 
With respect to claim 1, Ingimundarson et al discloses A deflector to deflect rope in orthopedic or medical accessories, or athletic accessories, (Fig 1-3, Fig 5, orthopedic brace 11) the deflector comprising: at least one first subcomponent (Fig 2, first subcomponent component 18); and at least one second subcomponent discrete from the at least one first subcomponent (Fig 2, second subcomponent 14, while both subcomponents are attached to the brace 11 they are shown separate entities thus discrete), the first subcomponent and the second subcomponent having only one degree of freedom to enable the first and second subcomponents to move relative to one another (Fig 3, channel within cover 22 would allow only one degree of freedom), the first subcomponent and the second subcomponent each including at least one rope guidance element to deflect rope (Fig 5, rope guides 50/30 and 54, [0061], applicable to Fig 1-3 embodiments), the first subcomponent. . . including at least two edge-side guides in which the other subcomponent is disposed (Fig 2, first subcomponent with cover 22 having two upward extending walls from base 18 interpreted to be two edge side guides), wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides as the first and second subcomponents move relative to one another (Fig 2-Fig 3, components 18 and 14 are overlapping), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 3, [0058], flat and elongate thus plate shaped), from which protrudes the at least one rope guidance element and the at least two edge-side guides on one side thereof (Fig 3, edge guides 22 and deflector 30 protrude from the same surface of subcomponent 18).  
Ingimundarson et al is silent on the first subcomponent and the second subcomponent including at least two edge-side guides in which the other subcomponent is disposed.
Stockton teaches analogous plate shaped subcomponents a/b (Fig 3) for a fastener system, wherein each of the first subcomponent and the second subcomponent a/b including at least two edge-side guides in which the other subcomponent is disposed (Fig 3, first component a with guides c and second component b with guides n, second component guides b interpreted to include the space where the guides c rest), wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion (Fig 3) such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides as the first and second subcomponents move relative to one another (Fig 1, col 1 ln 45-50, free sliding), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 3), from which protrudes the at least one rope guidance element and the at least two edge-side guides on one side thereof (Fig 3, guidance element i extends from the same side of the subcomponents a/b as the guides c/n extend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second subcomponent of Ingimundarson et al have edge guides as taught by Stockton in order to better prevent the member from becoming disengaged (Stockton col 1 ln 15-25).
With respect to claim 2, Ingimundarson et al/Stockton discloses The deflector according to Claim 1, wherein the deflector includes a fixating device through which the one degree of freedom can be blocked (Ingimundarson et al Fig 2, indication device 24, if grabbed and held by a user, would prevent movement).  
With respect to claim 6, Ingimundarson et al/Stockton discloses The deflector according to Claim 1, wherein both the first and second subcomponents form an interior space, a size of the interior space being adjustable by shifting both the first and second subcomponents against one another and wherein the at least one rope guidance element protrudes into the interior space (Ingimundarson et al Fig 2, Fig 3, Fig 4, interior space 44 is adjusted as subcomponent 14 is moved/shifted).  
With respect to claim 7, Ingimundarson et al/Stockton discloses The deflector according to Claim 1, wherein shifting of both the first and second subcomponents towards each other occurs in a circular arc (Ingimundarson et al Fig 1, [0058], [0058], plate material is configured for bending, and as shown applied on a user, thus would result in an arced shape movement).  
With respect to claim 8, Ingimundarson et al/Stockton discloses The deflector according to Claim 1, wherein the first subcomponent and/or the second subcomponent define or defines at least one hole (Ingimundarson et al Fig 5, hole for cable 32a/32b in second subcomponent 54/14).  
With respect to claim 9, Ingimundarson et al/Stockton discloses The deflector according to Claim 8, further comprising a rope that passes through the at least one hole (Ingimundarson et al Fig 5, hole for cable 32a/32b in second subcomponent 54/14).  
With respect to claim 15, Ingimundarson et al discloses A bodily accessory comprising: a deflector (Fig 1-3, Fig 5, leg brace 11 with deflector 10), the deflector including: at least one first subcomponent (Fig 2, first subcomponent 18); and at least one second subcomponent discrete from the at least one first subcomponent (Fig 2, second subcomponent 14, while both subcomponents are attached to the brace 11 they are shown separate entities thus discrete), wherein the first subcomponent and the second subcomponent are adjustable with only one degree of freedom against one another, respectively (Fig 3, channel within cover 22 would allow only one degree of freedom), the first subcomponent and the second subcomponent each including at least one rope guidance element to deflect rope (Fig 5, rope guides 50/30 and 54, [0061], applicable to Fig 1-3 embodiments), the first subcomponent. . . including at least two edge-side guides in which the other subcomponent is disposed (Fig 2, first subcomponent with cover 22 having two upward extending walls from base 18 interpreted to be two edge side guides), wherein the first Page 4 of 14Application No. 16/077,651Docket No.: 2651-4 PCT USReply to Non-Final Office Action dated January 11, 2021subcomponent and the second subcomponent are arranged in an overlapping fashion such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides (Fig 2-Fig 3, components 18 and 14 are overlapping and allow for sliding), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 3, [0058], flat and elongate thus plate shaped), from which protrudes the at least one rope guidance element and the at least two edge-side guides on one side thereof (Fig 3, edge guides 22 and deflector 30 protrude from the same surface of subcomponent 18).  
Ingimundarson et al is silent on the first subcomponent and the second subcomponent including at least two edge-side guides in which the other subcomponent is disposed.
Stockton teaches analogous plate shaped subcomponents a/b (Fig 3) for a fastener system, wherein each of the first subcomponent and the second subcomponent a/b including at least two edge-side guides in which the other subcomponent is disposed (Fig 3, first component a with guides c and second component b with guides n, second component guides b interpreted to include the space where the guides c rest), wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion (Fig 3) such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides as the first and second subcomponents move relative to one another (Fig 1, col 1 ln 45-50, free sliding), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 3), from which protrudes the at least one rope guidance element and the at least two edge-side guides on one side thereof (Fig 3, guidance element i extends from the same side of the subcomponents a/b as the guides c/n extend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second subcomponent of Ingimundarson et al have edge guides as taught by Stockton in order to better prevent the member from becoming disengaged (Stockton col 1 ln 15-25).
With respect to claim 16, Ingimundarson et al/Stockton discloses The bodily accessory according to Claim 15, wherein the bodily accessory includes a tension rope in contact with the deflector (Ingimundarson et al Fig 5, tension rope 32a/32b).  
With respect to claim 17, Ingimundarson et al/Stockton discloses The bodily accessory according to Claim 23, wherein the bodily accessory is an orthopedic accessory, the orthopedic accessory being an orthosis that dampens or limits the joint movement of a joint (Ingimundarson et al [0003], knee brace limits joint movement).
With respect to claim 23, Ingimundarson et al/Stockton discloses The bodily accessory according to Claim 15, wherein the bodily accessory is an orthopedic accessory, or a medical accessory, or an athletic device (Ingimundarson et al Fig 1, orthopedic brace).  
With respect to claim 24, Ingimundarson et al/Stockton discloses The deflector according to Claim 1, wherein the at least one first subcomponent has a first free end and a second free end (Ingimundarson et al Fig 1, first subcomponent 18 with a free end at connector 20 and where second subcomponent 14 attaches), the at least one first subcomponent defining a length that extends between the first and second free ends of the at least one first Page 6 of 14Application No. 16/077,651Docket No.: 2651-4 PCT USReply to Non-Final Office Action dated January 11, 2021subcomponent (Ingimundarson et al Fig 2), and wherein the at least one second subcomponent has a first free end and a second free end (Ingimundarson et al Fig 2, second subcomponent 14 with a free end at 24 and stitches 16), the at least one second subcomponent defining a length that extends between the first and second free ends of the at least one second subcomponent (Ingimundarson et al Fig 2).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al/Stockton as applied to claim 9 above, and further in view of White et al (US 2016/0310310)(priority to 2015).
With respect to claim 10, Ingimundarson et al/Stockton discloses The deflector according to Claim 9.
Ingimundarson et al/Stockton is silent on wherein the first subcomponent and second subcomponent include, respectively, two rope guidance elements to deflect the rope and wherein the rope is first deflected through a first rope guidance element of the first subcomponent, then through a first rope guidance element of the second subcomponent, and then deflected through a second rope guidance element of the first subcomponent, and then deflected through a second rope guidance element of the second subcomponent.  
White et al teaches an analogous deflector having a first subcomponent 116/104 and second subcomponent 132/126/106, wherein the first subcomponent and second subcomponent include, respectively, two rope guidance elements to deflect the rope and wherein the rope is first deflected through a first rope guidance element of the first subcomponent, then through a first rope guidance element of the second subcomponent, and then deflected through a second rope guidance element of the first subcomponent, and then deflected through a second rope guidance element of the second subcomponent (Fig 2, guidance/deflection elements 210/222/146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflectors of Ingimundarson et al/Stockton to be multiple deflectors on each subcomponent as taught by White et al in order to ease the device use through the mechanical advantage of multiple pulleys over a lesser amount (White et al [0027]).
With respect to claim 11, Ingimundarson et al/Stockton/White et al discloses The deflector according to Claim 10, wherein shifting both the first and second subcomponents against one another tenses the rope (White [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflectors of Ingimundarson et al/Stockton/White et al to be multiple deflectors on each subcomponent as taught by White et al in order to ease the device use through the mechanical advantage of multiple pulleys over a lesser amount (White et al [0027]).
With respect to claim 12, Ingimundarson et al/Stockton/White et al discloses The deflector according to Claim 11, wherein tensing the rope will result in a shift of both the first and second subcomponents against one another (Ingimundarson [0055]).   
With respect to claim 13, Ingimundarson et al/Stockton/White et al discloses The deflector according to Claim 10, wherein the rope enters into the deflector and exits the deflector after the deflection (White Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflectors of Ingimundarson et al/Stockton/White et al to be multiple deflectors on each subcomponent as taught by White et al in order to ease the device use through the mechanical advantage of multiple pulleys over a lesser amount (White et al [0027]). 
With respect to claim 14, Ingimundarson et al/Stockton/White et al discloses The deflector according to Claim 13, wherein the rope enters into the deflector and wherein the rope is attached with one end at the deflector after deflecting (White Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflectors of Ingimundarson et al/Stockton/White et al to be multiple deflectors on each subcomponent as taught by White et al in order to ease the device use through the mechanical advantage of multiple pulleys over a lesser amount (White et al [0027]).

Claims 15-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald et al. (US 2008/0146981) in view of van Beek. Claims are reordered according to their dependency. 
With respect to claim 15, Greenwald et al. discloses A bodily accessory comprising a deflector (Fig 1), the deflector including: at least one first subcomponent; and at least one second subcomponent (Fig 1, lacing 5 divided into two subcomponents).
Greenwald et al is silent on at least one second subcomponent discrete from the at least one first subcomponent wherein the first subcomponent and the second subcomponent are adjustable with only one degree of freedom against one another, respectively, the first subcomponent and the second subcomponent each including at least one rope guidance element to deflect rope, Page 4 of 10Application No. 16/077,651Docket No.: 265 1-4 PCT USReply to Office Action dated May 16, 2019the first subcomponent and the second subcomponent including at least two edge- side guides in which the other subcomponent is disposed, wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides, wherein each of the first and second subcomponents has a plate-shaped base body, respectively, from which protrudes the at least one rope guidance element and the at least two edge-side guides on one side thereof.
Van Beek teaches an analogous cable deflection system with a central pulling/tightening member (Fig 3B) at least one second subcomponent (Fig 3B, discrete second component 200) discrete from the at least one first subcomponent (Fig 3B, first component 210) wherein the first subcomponent and the second subcomponent are adjustable with only one degree of freedom against one another, respectively (Fig 3B, first and second components 200/210 move with one degree of freedom on tracks 240), the first subcomponent and the second subcomponent each including at least one rope guidance element to deflect rope (Fig 4A, rope guidance elements 310/320), Page 4 of 10Application No. 16/077,651Docket No.: 265 1-4 PCT USReply to Office Action dated May 16, 2019the first subcomponent and the second subcomponent including at least two edge- side guides in which the other subcomponent is disposed (Fig 4B, each subcomponent with an edge guide 220 and 230, each guide attached/disposed in the other at connectors 250/260), wherein the first subcomponent and the second subcomponent are arranged in an overlapping fashion (Fig 4B, component guides are overlapping at the connectors 260/250) such that the first subcomponent and/or the second subcomponent can slide in the at least two edge-side guides (Fig 4B, components 210/200 slide in tracks 240 of guides 230/220), wherein each of the first and second subcomponents has a plate-shaped base body, respectively (Fig 4B, at least a portion of the subcomponents 200/210 is flat and elongated thus plate shaped), from which protrudes the at least one rope guidance element (Fig 4B, rope guidance element 310/320 extends from an inward/under side of the subcomponents 210/200, inward/under is the side of the plate that faces the user’s chest) and the at least two edge-side guides on one side thereof (Fig 4B, edge guides 230/220 connect and protrude from the inward/under side of the subcomponents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley system of Greenwald et al to be on the edge guides and have the subcomponents as taught by van Beek in order to increase device comfort as the subcomponents are not moving directly on the user and a pad system can then be added (van Beek [0028], [0039]).
With respect to claim 16, Greenwald et al/van Beek discloses The bodily accessory according to Claim 15, wherein the bodily accessory includes a tension rope in contact with the deflector (Greenwald et al. [0037], lacing system).
With respect to claim 23, Greenwald et al/van Beek discloses The bodily accessory according to Claim 15, wherein the bodily accessory is an orthopedic accessory, or a medical accessory, or an athletic accessory (Greenwald et al. [0032]).
With respect to claim 17, Greenwald et al/van Beek discloses The bodily accessory according to Claim 23, wherein the bodily accessory is an orthopedic accessory, the orthopedic accessory being an orthosis that dampens or limits the joint movement of a joint (Greenwald et al [0037]).
With respect to claim 18, Greenwald et al/van Beek discloses The bodily accessory according to Claim 17, wherein the orthosis to dampen or limit a joint movement of a joint of the extremities includes a sleeve encompassing the extremity below the joint (Greenwald et al Fig 1, sleeve 4), the sleeve being coupled with an abutment surface that can be applied above an extremity (Greenwald et al. Fig 1, abutment surface 2/3), wherein at least one pull rope extends from the abutment surface to the sleeve, the at least one pull rope being connected in a force-fitting manner with the abutment surface and the sleeve (Greenwald et al Fig 1, pull rope shown in tension system 5), wherein the at least one pull rope is connected via the deflector with the sleeve (Greenwald et al Fig 1, rope shown via connections of tension system 5), and wherein the deflector is formed as a pressure introduction section of the sleeve (Greenwald et al Fig 1), and wherein the at least one pull rope is arranged in such fashion that the orthosis can be tensed in its applied condition thereof by the joint movement of the extremity to thus exercise a compression via the deflector onto an underlying soft tissue area of the extremity in order to dampen or limit any joint movements (Greenwald et al [0037]).
With respect to claim 19, Greenwald et al/van Beek discloses The bodily accessory according to Claim 18, wherein the at least one pull rope progresses twofoldly and is crossed over by the abutment surface to the pressure introduction section of the sleeve, and is deflected at the pressure introduction section by the deflector (Greenwald Fig [0037], Fig 1).
With respect to claim 20, Greenwald et al/van Beek discloses The bodily accessory according to Claim 18, wherein the abutment surface is formed as a second sleeve (Greenwald et al. Fig 1, strap 3 is an example of a sleeve).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald et al/van Beek as applied to claim 18 above, and further in view of Reinhardt et al (US 2014/0276300).
With respect to claim 21, Greenwald et al/van Beek discloses The bodily accessory according to Claim 18.
Greenwald et al/van Beek are silent on wherein the sleeve and the abutment surface are disposed on a textile knitted fabric.
	Reinhardt et al teaches an analogous orthosis system which an inner coating of elastic knit fabric ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve and abutment member of Greenwald et al/van Beek with a knit fabric coating as taught by Reinhardt et al. in order to improve comfort (Reinhardt et al [0019]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald et al/van Beek as applied to claim 18 above, and further in view of Capra et al.
With respect to claim 22, Greenwald et al/van Beek discloses The bodily accessory according to Claim 18.
Greenwald et al/van Beek are silent on wherein the pull rope in the area of the abutment surface can be tensed by a roll-up element.
Capra et al teaches an analogous orthosis with the pull rope in the area of the abutment surface can be tensed by a roll-up element 25 ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening member of Greenwald et al/van Beek with a reel as taught by Capra et al to be a known and common substitute for the tightening mechanism (Capra et al [0055]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM BAKER/Examiner, Art Unit 3786